 

AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case

UNITED STATES DISTRICT
SOUTHERN DISTRICT OF CALIFO

IBTRICT OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN AURIMPNAL CASE DePuty

 

 

 

 

V. (For Offenses Com! n or After November 1, 1987)
JUAN JOSE JIMENEZ-JARDON (1)
aka Juan Jose Jimenez-Gardon Case Number: 3:20-CR-00159-GPC

Joseph Thomas Hitrec
Defendant’s Attorney

USMNumber 90617298

(oh =
THE DEFENDANT:
pleaded guilty to count(s) 1 of the Information

LI was found guilty on count(s)
after a plea of not guilty.

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
8:1326 - Removed Alien Found in the United States (F elony) l
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

LC] Count(s) is dismissed on the motion of the United States.

[x] Assessment: $100.00 - Waived

L] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
X] Fine waived CL] Forfeiture pursuant to order filed , included herein.

Februarv 21, 2020

Date of Imposition of Sentence

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case

 

DEFENDANT: JUAN JOSE JIMENEZ-JARDON (1) Judgment - Page 2 of 2
CASE NUMBER: 3:20-CR-00159-GPC

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time Served

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

(1 The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
CL) at A.M. on

 

L] as notified by the United States Marshal.

O The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before
C1 as notified by the United States Marshal.

Las notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:20-CR-00159-GPC
